Citation Nr: 0325671	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  00-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fort Harrison, Montana (RO), which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is conflicting evidence as to whether the veteran 
has PTSD; the most recent VA psychiatric examination ruled 
out a diagnosis and the remaining competent evidence of a 
diagnosis of PTSD is primarily based upon an inaccurate 
factual background; however, there is some competent evidence 
of a diagnosis of PTSD.

3.  The veteran did not engage in combat with the enemy or 
have active duty in Vietnam.  

4.  The veteran's service records, service department 
investigative records, or other credible supporting evidence, 
fail to verify the claimed stressors upon which a diagnosis 
of PTSD has been made; the veteran's claim that he was 
present at an in-service shooting incident is not credible.


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained all of the veteran's 
service medical records, as well as records from the U.S. 
Army Center for Unit Records Research (USASCRUR) and the U.S. 
Army Crime Records Center.  In an August 1999 letter, the RO 
requested that the veteran submit information and release 
forms so that VA could obtain outstanding evidence.  Evidence 
submitted at the veteran's videoconference hearing was 
accompanied by a waiver of initial review by the RO.  

The RO advised the claimant of the evidence necessary to 
substantiate his claim by an October 2000 Statement of the 
Case (SOC) and a December 2002 Supplemental Statement of the 
Case (SSOC).  March 2001 correspondence informed the veteran 
of the revised duty to assist and enhanced duty to notify 
provisions of VCAA and requested that the veteran submit 
information and release forms so that VA could obtain 
outstanding evidence.  The December 2002 SSOC informed the 
veteran of the revised duty to assist and enhanced duty to 
notify provisions of VCAA.

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  As noted further below, 
what is significant in this case is not a lack of diagnosis 
of PTSD or a nexus opinion, but rather a lack of a confirmed 
stressor.  There is no further development that is indicated 
concerning verification of the veteran's alleged stressors.  
The United States Armed Services Center for Research of Unit 
Records (USASCRUR) and the U.S. Army Crime Records Center 
have been contacted and have provided information relating to 
one of the veteran's alleged stressors; the other stressors 
have not been verified by service department records and are 
not credible; additional medical development would not 
confirm any of the alleged stressors.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

During a January 2003 video conference hearing before the 
undersigned Board member, during a November 2002 hearing at 
the RO, and in various pieces of correspondence, the veteran 
has contended that he has PTSD due to inservice stressors.  
The veteran's history of stressors has been inconsistent.  He 
contends that he was beaten up on direction of his first 
sergeant.  He has reported to some VA treatment providers 
that he was assaulted by several Puerto Ricans in Korea.  He 
reported to some private and VA treatment providers that he 
was engaged in combat with the 101st Airborne in Vietnam in 
1969, but subsequently acknowledged that he was not in 
Vietnam.  During his hearings and in correspondence to VA, he 
has testified that the stressful event was witnessing the 
accidental shooting with a pistol of a soldier named Dennis 
Len Barber by another soldier named Douglas Raham in Korea in 
1974.  The shooting allegedly took place during some type of 
quick-draw play or reloading of the pistol.

The veteran's service personnel records provide that the 
veteran had no active duty in Vietnam.

The veteran has submitted statements from two fellow veterans 
that they remember someone being accidentally shot in Korea 
while involved in some type of play with a weapon.  Documents 
from the USASCRUR and the U.S. Army Crime Records Center 
provide that on October 19, 1974, a soldier named Dennis Len 
Barber was accidentally killed in Korea when another soldier 
named Douglas Raham negligently discharged his pistol.  The 
shooting took place at Post #8, Launcher Area, Battery B, 2nd 
Battalion, 44th Air Defense Artillery.  The investigative 
report provides that all witnesses were interviewed.  The 
investigative report fails to identify the veteran or the two 
declarants as actual witnesses, nor does it mention their 
names in any capacity.  

The veteran's service personnel records indicate that on 
October 19, 1974, the veteran's unit was Battery B, 2nd 
Battalion, 44th Air Defense Artillery.  

The report of a November 2001 VA psychiatric examination 
provides that the veteran was vague when reporting details 
about his military service. The veteran reported serving in 
Korea and being assaulted there by Puerto Ricans.  The 
examiner set forth a review of the veteran's VA records, 
which included a May 1994 examination opinion that the 
veteran had fabricated his reports of Vietnam combat.  The 
examiner also set forth the results of current mental status 
examination.  The examiner stated the opinion that the 
veteran did not have PTSD.  

VA mental health progress notes dated in 2002 provide a 
diagnosis of PTSD and depression.  A January 2002 report from 
a private physician diagnoses the veteran with PTSD and 
refers to events that occurred after his return from Vietnam.  
A September 2002 private treatment record from the same 
private physician diagnoses the veteran with PTSD.  In a 
January 2003 report, the private physician diagnoses the 
veteran with PTSD and implicitly relates it to stressors 
incurred when the veteran had served with the 101st Airborne 
in Vietnam.  

VA medical records dated in 1995-1997 were received by the 
Board in August 2003.  These records relate to treatment for 
medical conditions; they are not  relevant to the issue of 
service connection for PTSD.

Legal Analysis.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) addresses the analysis in connection with 
claims for service connection for PTSD.  Significantly, the 
Court points out that the VA has adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has PTSD due to a conformed in-service 
stressor.  

In so finding, the Board first notes that the veteran 
submitted additional medical records to the Board in August 
2003.  These medical records document post-service treatment 
of non-psychiatric disorders.  As such, they are not relevant 
to the veteran's current claim for service connection for a 
psychiatric disability, to include PTSD.  

Turning to the evidence relevant to the veteran's claimed 
PTSD, the Board notes at the outset that this evidence is 
conflicting as to whether the veteran even has PTSD.  A 
November 2001 VA psychiatric examination VA ruled out such a 
diagnosis and subsequently dated VA and private medical 
records, while noting PTSD, base the diagnosis primarily upon 
stressors incurred in Vietnam, which is an inaccurate factual 
background as the record clearly shows that the veteran was 
never in Vietnam.  In any event there is some medical 
evidence of PTSD based, in part, on other claimed stressors.  
The primary impediment to a grant of service connection is 
the absence of a verified in-service stressor.

Even when a claimant seeking service connection for PTSD has 
an unequivocal diagnosis of PTSD, service connection for PTSD 
requires a confirmed military service stressor, unless, as 
noted above, the claimed stressor is related to combat, and 
the evidence establishes that the veteran engaged in combat 
with the enemy.  

In the current case, the veteran did not engage in combat 
with the enemy or even have active duty in Vietnam as 
previously alleged.  Thus, a combat-related stressor cannot 
be presumed based on the evidence of record.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

In this case there is no evidence to confirm the veteran's 
alleged in-service stressors.  The Board is not bound to 
accept the veteran's uncorroborated account of his 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991); 
recons., 1 Vet. App. 406 (1991); Swann v. Brown, 5 Vet. App. 
229 (1993).  The question of whether a specific event 
reported by a veteran as a stressor actually occurred is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

The record before the Board contains no objective 
verification of the veteran's claimed witnessing of the 
accidental shooting in Korea of Dennis Len Barber by Douglas 
Raham, an attack on the veteran by Puerto Ricans, or an 
attack on the veteran at the behest of his first sergeant.  
The statements from the veteran's witnesses are vague as to 
names, and by themselves do not show that the veteran 
witnessed the claimed accidental shooting.  

The U.S. Army investigative report indicated that the October 
1974 accidental shooting did occur, at the veteran's own 
unit.  However, the investigative report does not show that 
the veteran or his witnesses observed the event, or were in 
any way involved with it.  

Moreover, the Board finds that the veteran's testimony as to 
his stressors has been inconsistent and lacking in 
credibility.  The Board finds it significant that the veteran 
initially reported that his stressor occurred during his 
Vietnam service.  When it was determined that the veteran had 
never served in Vietnam, he revised his testimony, reporting 
additional, new stressors he had not previously identified.  
Accordingly, the Board finds that his account of what 
otherwise occurred during service, to include his reported 
witnessing of a shooting, is not credible.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (once the 
evidence has been assembled, the Board has the duty to assess 
the credibility and weight to be given to the evidence.).  It 
is pertinent to note that there is no competent evidence of a 
diagnosis of PTSD based on a shooting incident.  Indeed, as 
noted above, the preponderance of the evidence is against a 
diagnosis of PTSD.  In any event, the Board finds that the 
veteran's allegation of witnessing a shooting incident while 
on active duty is not credible.  In support of this 
conclusion, the Board again notes that the veteran not only 
initially claimed that his stressors were due to combat duty 
in Vietnam, when the record clearly shows he was in Vietnam.  
He also provided details, such as serving with the 101st 
Airborne division, which was patently false.   

In addition, the Board finds that the veteran has failed to 
provide any specific information with which VA could make 
additional attempts to verify his other  alleged stressor 
regarding an alleged assault, such as specific dates, names, 
or places.  As a result, the Board finds that there is no 
meaningful basis to submit this case for additional stressor 
verification to the USASCRUR or any other source.  Moreover, 
as noted above, the inability of the veteran to provide 
consistent and accurate details concerning the alleged 
stressors raises a question as to his credibility.  
Therefore,  additional development is not warranted.  

In light of the foregoing, the Board concludes that the 
record fails to verify any of the veteran's alleged in-
service stressors despite VA's repeated attempts to procure 
objective evidence supporting the claimed stressors.  

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  As the 
preponderance of the evidence is against the claim, service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



